United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
PANAMA CANAL COMMISSION, PEDRO
MIGUEL LOCKS, Panama City, Panama,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-512
Issued: August 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2006 appellant filed a timely appeal from a July 7, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs, denying his request for
reconsideration and finding that it failed to establish clear evidence of error. Because more than
one year has elapsed between the most recent merit decision dated November 15, 2002 and the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On January 4, 2000 appellant, then a 57-year-old retired cement worker, filed an
occupational disease claim. He first became aware of his depression and realized that it was

caused by factors of his federal employment on July 10, 1982. Appellant stated that his
depression was caused by head trauma which resulted from being hit on the head by a hose that
was connected to a jack hammer. He retired on disability effective September 2, 1987.
By letter dated October 8, 2002, the Office advised appellant that it did not appear that
his claim was timely filed. It addressed the factual and medical evidence that he needed to
submit to establish his claim within 30 days. Appellant did not respond within the allotted time
period.
In a decision dated November 15, 2002, the Office denied appellant’s claim on the
grounds that it was not timely filed within the applicable time limitation provisions of the
Federal Employees’ Compensation Act. The record did not establish that the claim was filed
within the three-year time limitation period which began to run on July 10, 1982, the date of
injury and the date appellant became aware of the causal relationship between the claimed injury
and his employment. Further, the record did not establish that appellant’s supervisor had actual
knowledge of the claimed 1982 injury within 30 days. By letter dated December 13, 2002 and
postmarked December 18, 2002, appellant requested an oral hearing before an Office hearing
representative.
In a decision issued on February 24, 2003, the Branch of Hearings and Review found that
appellant’s request for a hearing was not timely filed pursuant to 5 U.S.C. § 8124(b)(1). It found
that appellant’s request was dated December 13, 2002 and postmarked December 18, 2002, more
than 30 days after the Office’s November 15, 2002 decision and was untimely. The Office
further denied his request because the issue of whether he filed a timely occupational disease
claim could equally well be addressed by requesting reconsideration and submitting relevant
evidence.
On March 13, 2006 appellant submitted an August 1, 2005 medical report of
Dr. Guiilermo Garcia Ruiz, a licensed psychiatrist in Panama.1 Dr. Garcia Ruiz stated that he
had been treating appellant since he sustained head trauma and depression in 1982.2
In an undated letter received by the Office on May 12, 2006, appellant requested
reconsideration of the Office’s November 15, 2002 decision.
By decision dated July 7, 2006, the Office found that appellant’s letter requesting
reconsideration was undated and received on May 12, 2006, more than one year after the
Office’s November 15, 2002 decision and was untimely. It found that appellant did not submit
evidence to establish clear evidence of error in the prior decision finding that his occupational
disease claim was not timely filed.

1

The Board notes that Dr. Garcia Ruiz is not Board-certified in the United States.

2

Dr. Garcia Ruiz’s August 1, 2005 medical report was initially submitted to the Office in Spanish and
subsequently translated into English.

2

LEGAL PRECEDENT
Section 8128(a) of the Act3 does not entitle a claimant to a review of an Office decision
as a matter of right.4 The Office, through its regulations, has imposed limitations on the exercise
of its discretionary authority under section 8128(a). Section 10.607(a) of the Office’s
implementing regulation provides that an application for reconsideration must be sent within one
year of the date of the Office decision for which review is sought.5
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.6
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.7 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office decision.12 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review in the face of such evidence.13
3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

20 C.F.R. § 10.607(a).

6

Id. at § 10.607(b).

7

Nancy Marcano, 50 ECAB 110, 114 (1998).

8

Leona N. Travis, 43 ECAB 227, 241 (1991).

9

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

10

Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919 (1992).

12

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

13

Thankamma Mathews, 44 ECAB 765, 770 (1993).

3

ANALYSIS
The Board finds that the Office properly determined that appellant failed to file a timely
application for review. In implementing the one-year time limitation, the Office’s procedures
provide that the one-year time limitation period for requesting reconsideration begins on the date
of the original Office decision. However, a right to reconsideration within one year accompanies
any subsequent merit decision on the issues.14
The last merit decision in this case was issued by the Office on November 15, 2002. It
found that appellant’s occupational disease claim was not timely filed. As his undated letter
requesting reconsideration, which was received on May 12, 2006, was made more than one year
after the Office’s November 15, 2002 merit decision, the Board finds that it was not timely filed.
The issue for purposes of establishing clear evidence of error in this case, is whether
appellant established that his occupational disease claim was timely filed. Appellant submitted
Dr. Garcia Ruiz’s August 1, 2005 report which found that he sustained head trauma and
depression in 1982. Dr. Garcia Ruiz’s report is insufficient to prima facie shift the weight of the
evidence in favor of appellant’s claim. This evidence does not address or contain any relevant
information pertinent to the issue of whether appellant timely filed a claim for an emotional
condition. For this reason, the Board finds that appellant has not established clear evidence of
error on the part of the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.

14

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the July 7, 2006 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

